 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural & Or-namental Ironworkers,Local 803,AFL-CIO andHonolulu Welding,Inc. and International Associa-tion of Bridge,Structural&Ornamental Ironwork-ers, Local 625,AFL-CIO. Case 37-CD-35from points located outside the State of Hawaii. Wefind that the Employer is engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.11.THE LABOR ORGANIZATIONS INVOLVEDJuly 9, 1976DECISION AND DETERMINATION OFDISPUTEThe parties stipulated, and we find, that Local 803and Local 625 are labor organizations within themeaning of Section 2(5) of the Act.BY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, based ona charge filed by Honolulu Welding, Inc., hereincalled the Employer. The charge alleges that Interna-tional Association of Bridge, Structural & Ornamen-tal Ironworkers, Local 803, AFL-CIO, herein calledLocal 803, violated Section 8(b)(4)(D) of the Act byengaging in certain activity in order to force the Em-ployer to assign certain work to individuals repre-sented by Local 803 rather than to employees of theEmployer represented by International Associationof Bridge, Structural & Ornamental Ironworkers, Lo-cal 625, AFL-CIO, herein called Local 625.A duly scheduled hearing was held on April 26and May 18, 1976, before Hearing Officer Eileen H.Hamamura. All parties appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter briefs werefiled by the Employer, Local 803, and Local 625.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a Hawaii corporation engaged inthe operation of a metal fabrication shop and a fieldmetal fabrication and erection business. During thecalender year 1975, total sales of the Employer werein excess of $500,000. During this same period, theEmployer purchased and received goods and materi-als valued in excess of $50,000 directly or indirectlyIII.THE DISPUTEA. The WorkinDisputeThe work indispute consists of the loading byhand and servicing of the Employer's1/2-ton,3/4-ton,and 1-ton field pickup trucks when used byemployees representedby Local 625.B. Background and Facts of the DisputeThe Employer manufacturers and erects prefabri-cated metal products in the Honolulu,Hawaii, area.Of the Employer's 24 workers, 12 work in theEmployer's metal fabrication shop and 12 performfabrication and erection operations in the field. The"shop" employees are represented by Local 803. The"field" employees are represented by Local 625.The Employer owns and maintains one 1/2-tonpickup truck, four 3/4-ton pickup trucks, and one1-ton flatbed truck, all of which are used to deliverpersons andmaterialsto the Employer's jobsites.On the morning of March 5, 1976, Warren Tsark,shop steward for Local 803, protested the Employer'sassignmentof the work in dispute to employees rep-resented by Local 625 and demanded that KatsuroKubota, manager and president of the Employer,stop two employees represented by Local 625 fromservicing the field trucks. That same day Kubota metwith Tsark and Marvin Sakata,business agent forLocal 803, in an attempt to resolve the controversy.Kubota, with the approval of Henry Young,assistantbusiness agent for Local 625,suggesteda compro-misesolution which consistedof lettingemployeesrepresented by Local 803 perform the servicing work.This compromise was rejected by Local 803, howev-er, and on March 11 Local 803 struck in protest ofthework assignment. The strike was subsequentlyenjoined in a U.S. District Court proceeding and thestriking workers returned to work on March 22.11The abovefindings are based on the uncontradicted testimony of Katsu-ro Kubota225 NLRB No. 84 INTERNATIONAL ASSN. OF BRIDGE, LOCAL 803645C. Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists and that there is reasonable cause to be-lieve that Section 8(b)(4)(D) of the Act has been vio-lated.The Employer further contends that thedisputed work should be awarded to employees rep-resented by Local 625 on the basis of past practice,economy, and efficiency.Local 625 agrees with the Employer that reason-able cause exists to believe that a violation of Section8(b)(4)(D) has occurred and contends that the workshould be assigned to employees it represents on thebasis of the Employer's assignment of the work,economy, efficiency, and past practice.Local 803 contends that should a statutory disputeexist, employees represented by it should be assignedthe disputed work on the basis of its collective-bar-gaining agreement with the Employer, the Employ-er's past practice, efficiency of operations, skills, andthe work involved.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntaryadjustment of the dispute.The Board is not required to find that a violationdid in fact occur but only that there is reasonablecause to believe that a violation has been committed.Considering the matter in this light, we find thatthere is reasonable cause to believe that Local 803picketed the Employer's plant with the intent ofcausing the Employer to assign the work in dispute toemployees represented by Local 803.There is no contention that there is an agreed-upon voluntary method for the resolution of the dis-pute.Accordingly, we find that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated and that the dispute is properlybefore the Board for determination under Section10(k).E.Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work af-ter giving due consideration to all relevant factorsinvolved. The following factors are relevant in mak-ing a determination of the dispute before us:1.Collective-bargaining agreementsLocal 803's current collective-bargaining agree-ment with the Employer contains several provisionsthat are of potential applicability to this dispute. Sec-tion I, which describes the scope of the bargainingunit, provides:(a)The provisions of this agreement shall applyto all employees of the Company who are as-signed to work in connection with the manufac-turing and fabrication of the Company's prod-ucts which is done in or about the Company'splant or plants located in the State of Hawaii,and to employees of the Company who are en-gaged in the ordinary upkeep and repair of theCompany's machinery, plant and property. Forthe purpose of this agreement, the aforemen-tioned employees of the Company shall be rec-ognized as "production and maintenance em-ployees," and this agreement shall be applicableto all work done by such production and main-tenance employees in connection with the man-ufacture, fabrication andmaintenanceworkwhich is done in or about the Company's plantor plants covered by this agreement.Section 13 of the agreement provides:(B)Members of Ironworker Local 625 will notbe permitted to perform shop work except byagreement with the Business Representative ofLocal 803 or his authorized representative. Insuch cases the Company shall notify the Unionof the name, classification, rate of pay and dateof assignment of the employee(s) involved.Finally, Exhibit "A" to the agreement sets forthseveral job classifications, including the classifica-tions of maintenance mechanic and utihtyman.Local 625's collective-bargaining agreement withthe Employer also contains a provision that is of po-tential applicability to this dispute.Article 3 of that agreement, which describes theagreement's jurisdiction, provides:Employees covered under the terms of thisAgreement shall do all work with field fabrica-tion, erection and construction of all iron, steel,ornamental, lead, bronze, brass, copper, alumi-num, all ferrous and non-ferrous metals; and allloading, unloading, handling, rigging, placing,welding, bolting, setting, plumbing, aligning,stressing and securing, in connection with allwork mentioned above. . . .Although that portion of Local 803's collective-bargaining agreement which delineates the job classi-fications of maintenance mechanic and utilityman 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould seem to support Local 803's claim to the ser-vicing work here in dispute, the agreement is certain-lynot determinative of the matter in view of itsambiguity and in view of the fact, admitted by Saka-ta, that the Employer does not havea full-time utili-tyman.2Conversely, the jurisdictional provision in Local625's collective-bargaining agreement would seem tofavor Local 625's contention that the loading work indispute belongs to employees represented by it, butagain the contract language is not sufficiently specif-ic to force this conclusion upon us.This factor, therefore, favors neither employeesrepresented by Local 803 nor employees representedby Local 625.2.Employer and area practiceKubota testified that ever since the Employer wasunionized in 1962, employees represented by Local625 have performed the servicing and loading workin dispute, with the exception that occasionally em-ployees represented by Local 803 have loaded pre-fabricatedsteelonto the 1-ton flatbed truck.Sakata, on the other hand, testified that there wasno set practice with regard to the performance of thework in dispute and that both employees representedby Local 803 and employees represented by Local625 performed the disputed work in accordance withwhoever was available.Both Sakata and Kubota agreed that other em-ployers in the area differed with regard to their as-signmentof servicing and loading work-some as-signing it to employees represented by Local 803 andothers assigning it to employees represented by Local625.In view of the conflicting testimony concerning theEmployer's practice and the admittedly diverse prac-tices of the other area employers, we conclude thatthis factor favors neither employees represented byLocal 803 nor employees represented by Local 625.4.Economy and efficiencyThe trucks in question are driven to the jobsite byemployees represented by Local 625 and carry equip-mentand materials for use by these same employees.Efficiency considerations therefore dictate assign-ment of the work to Local 625 employees,since em-ployees represented by Local 625 presumably knowbetter than their Local 803 counterparts what materi-al needsto be loaded and what minor servicing needsto be performed.Reinforcing our conclusion in this regard is thefact that Marvin Sakata, Local 803's business agent,was unable at the hearing to draw a distinctline be-tween the disputed work he claimed for Local 803employees and disputed work he admitted would bemore efficiently performed by employees representedby Local 625. Sakata, for example, agreed that itwould be impractical for employees represented byLocal 803 to load small quantities of equipment andmaterials destined for use by Local 625 members, butargued that employees represented by Local 803should perform any "sizable" loading jobs.This factor, consequently, favors the employeesrepresented by Local 625.ConclusionsUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the employees of the Employer who are repre-sented by Local 625 are entitled to perform the workin dispute. In reaching this conclusion, we have par-ticularly relied on the Employer's assignment of thedisputed work to its employees and the efficiency ofoperations which results from such assignment. Weshall therefore determine the dispute before us byawarding the work involved herein to employees rep-resented by Local 625, but not to that union or itsmembers.DETERMINATION OF DISPUTE3.Employer's assignmentof the workIt is undisputedthat the Employerpresently as-signs the work in dispute to employees representedby Local 625. Thisfactor thereforefavorsemployeesrepresentedby Local 625.2The servicing work in dispute involves checking gas, oil, water, and tirepressure,adding gas,oil,water, and air as needed,and making visualchecks to assure proper functioning of the vehicle Such work is not of thekind that a maintenance mechanic would necesarily be expected to perform,but is instead work that a utilityman might be expected to performPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1.Employees of Honolulu Welding, Inc., repre-sented by International Association of Bridge, Struc-tural& Ornamental Ironworkers, Local 625, AFL-CIO, are entitled to perform the work in disputewhich consists of the loading by hand and servicingof the Employer's 1/2-ton, 3/4-ton, and 1-ton field INTERNATIONAL ASSN.OF BRIDGE,LOCAL 803pickup trucks, when used by employees representedby Local 625.2. International Association of Bridge, Structural& Ornamental Ironworkers, Local 803, AFL-CIO, isnot entitled bymeans proscribed by Section8(b)(4)(D) of the Act to force or require the assign-ment of the above work to its members or to theemployees it represents.3.Within 10 days from the date of this Decision647and Determination of Dispute, International Associ-ation of Bridge, Structural & Ornamental Ironwork-ers, Local 803, AFL-CIO, shall notify the Officer-in-Charge for Subregion 37, in writing, whether it willrefrain from forcing or requiring, by means pro-scribed by Section 8(b)(4)(D) of the Act, the assign-ment of the work in dispute to employees representedby Local 803, rather than to employees representedby Local 625.